TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-19-00155-CV


                                     Saman Showani, Appellant

                                                  v.

                           The Attorney General of Texas, Appellee



            FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY
                           NO. D-1-AG-18-000884,
          THE HONORABLE J. ANDREW HATHCOCK, JUDGE PRESIDING


                            MEMORANDUM OPINION


               The clerk’s record in this appeal was due for filing in this Court on April 1, 2019.

On April 2, 2019, we notified appellant that no clerk’s record had been filed due to his failure to

pay or make arrangements to pay the trial clerk’s fee for preparing the clerk’s record. The notice

requested that appellant make arrangements for the clerk’s record and submit a status report

regarding this appeal by April 12, 2019. Further, the notice advised appellant that his failure to

comply with this request could result in the dismissal of the appeal for want of prosecution. To

date, appellant has not filed a status report or otherwise responded to this Court’s notice, and the

clerk’s record has not been filed.

               If a trial-court clerk fails to file the clerk’s record due to an appellant’s failure to

pay or make arrangements to pay for the clerk’s fee for preparing the record, the appellate court

may dismiss the appeal for want of prosecution unless the appellant was entitled to proceed
without payment of costs. Tex. R. App. P. 37.3(b). In this case, appellant has not established

that he is entitled to proceed without payment of costs. See Tex. R. Civ. P. 145. Because

appellant has failed to pay or make arrangements to pay the clerk’s fee for preparing the clerk’s

record, this appeal is dismissed for want of prosecution.



                                             __________________________________________
                                             Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Kelly and Smith

Dismissed for Want of Prosecution

Filed: April 16, 2019




                                                 2